Title: Bernard McMahon to Thomas Jefferson, 27 February 1813
From: McMahon, Bernard
To: Jefferson, Thomas


          Dear Sir Philadelphia 27th Feby 1813 
          I do myself the pleasure of sending you herewith a small packet of Oats raised by myself; it is the produce of the 5th annual crop, after the original importation (by myself) from Ireland, where, as well as in England and Scotland, it is known by the trivial name of Potatoe Oats. The seed I imported 5 years ago weighed $40lb per Bushel, my crop this season of about 150 Bushels, the same as the sample I send you will average 42lb or very near it per bushel; for which I am now able to command from our neighbouring farmers who have seen it growing, $2 per bushel, for seed, and a demmand for much more than I have this season.
          I would advise you to sow the sample I send you, as soon as possible, that is to say, the very first day that the ground will plough and harrow freely; the earlier in the season the better, tomorrow if it was possible. By good seed, good ground, proper management, and early sowing, I am convinced that we can have as good Oats in the middle and eastern States, as in any part of Europe, and as productive and abundant crops.
          I am extremely obliged to you for your effert to have the box of seeds forwarded to me as early in the season as possible, but I have not yet received it, nor heard from your friend in Richmond.Accept Sir
          My grateful acknowledgements, And my best wishes, For your health & happiness.Bernd McMahon
        